     Case 2:20-cr-00326-JFW Document 54 Filed 08/07/20 Page 1 of 1 Page ID #:528



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7           1500 United States Courthouse
             312 North Spring Street
 8           Los Angeles, California 90012
             Telephone:      (213) 894-2091/0647/0627
 9           Facsimile:      (213) 894-6436
             E-mail:         Mack.Jenkins@usdoj.gov
10                           Veronica.Dragalin@usdoj.gov
                             Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA
13                                   UNITED STATES DISTRICT COURT
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                          No. 2:20-CR-326-JFW
15
                   Plaintiff,                           ORDER SEALING DOCUMENT
16
                           v.
17
     JOSE HUIZAR,
18
                   Defendant.
19
     For good cause shown, IT IS HEREBY ORDERED THAT:
20
            The government’s ex parte application for sealed filing is GRANTED. The document sought to
21
     be filed under seal shall be filed under seal. The government may produce the underlying document as
22
     permitted or required by applicable law.
23

24    August 7, 2020
      DATE                                              HONORABLE JOHN F. WALTER
25                                                      UNITED STATES DISTRICT JUDGE
26   Presented by:
27

28    VERONICA DRAGALIN, Assistant United States Attorney
